DE MUNIZ, P. J.
The state petitions for reconsideration of our opinion in State v. Ogden, 168 Or App 249, 6 P3d 1110 (2000), to clarify the effect of our decision. In Ogden, defendant appealed from his conviction for four counts of coercion, ORS 163.275, two counts of assault in the fourth degree, ORS 163.160, and one count each of harassment, ORS 166.065, and menacing, ORS 163.190. Although defendant’s brief only assigned error to his conviction for four counts of coercion, the state correctly points out that our final disposition inadvertently failed to resolve defendant’s appeal as to the four misdemeanor counts. We therefore grant reconsideration to clarify the effect of our earlier opinion. Accordingly, the disposition is modified to read: “Reversed and remanded as to four counts of coercion; otherwise affirmed.”
Reconsideration allowed; opinion adhered to as modified.